SCR 114(4) provides that this court shall impose identical
                reciprocal discipline unless the attorney demonstrates, or this court finds,
                that one of four exceptions applies. None of the exceptions is present in
                this case.
                              Accordingly, we grant the petition for reciprocal discipline.
                Attorney Treva J. Hearne is hereby suspended from the practice of law for
                one year, with that suspension stayed, and placed on probation for two
                years. Hearne shall provide to the State Bar proof that she has passed the
                MPRE and proof of compliance with the conditions of probation imposed
                upon her by California. Hearne and the State Bar shall comply with SCR
                115 and SCR 121.1.
                              It is so ORDERED. 2


                                                                , C.J.




                                                           Hardesty




                Parraguirre




                      2 The Honorable Nancy M. Saitta, Justice, did not participate in the
                resolution of this matter.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Treva J. Hearne
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A